EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders iMergent,Inc. We consent to the incorporation by reference in Registration Statements No. 333-95205, No. 333-120432, and No. 333-120433 on Form S-8 of iMergent, Inc. of our report dated September1, 2009 with respect to the consolidated financial statements and financial statement schedule of iMergent, Inc. and subsidiaries contained in iMergent, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ Tanner LLC Salt Lake City, Utah March 2, 2011
